Citation Nr: 0305261	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's post-traumatic stress disorder during the 
period prior to June 28, 2001.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the veteran's post-traumatic stress disorder since June 28, 
2001.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
established service connection for post-traumatic stress 
disorder (PTSD); assigned a 10 percent evaluation for that 
disability; and effectuated the award as of January 6, 1999.  
In February 2001, the Board remanded the veteran's appeal to 
the RO for additional action.  

In December 2001, the RO increased the disability evaluation 
for the veteran's PTSD from 10 to 30 percent and effectuated 
the award as of June 28, 2001.  In December 2001, the RO 
informed the veteran that James W. Stanley, his private 
attorney, was no longer authorized to represent individuals 
before the VA.  The veteran was notified of his right to 
select a new representative or to represent himself before 
the VA.  The veteran currently represents himself in this 
matter.  

The Board observes that the veteran has appealed from the 
initial disability evaluation assigned for his 
service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an evaluation in 
excess of 10 percent for the veteran's PTSD for the period 
prior to June 28, 2001 and the evaluation of the veteran's 
PTSD, currently evaluated as 30 percent.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  Prior to June 28, 2001, the veteran's PTSD was shown to 
be productive of occupational and social impairment with an 
occasional decrease in work efficiency; intermittent periods 
of inability to perform occupational tasks; and GAF scores of 
between 50 and 65.  

2.  Since June 28, 2001, the veteran's PTSD has been shown to 
be productive of no more than occupational and social 
impairment with an occasional decrease in work efficiency, 
intermittent periods of inability to perform occupational 
tasks; and GAF scores of between 49 and 55.  


CONCLUSIONS OF LAW

1.  Prior to June 28, 2001, the veteran's PTSD was 30 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issue of the appropriate evaluations for the 
veteran's PTSD, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  In February 2001, the 
Board remanded the veteran's appeal to the RO for additional 
development of the record.  In February 2002, the veteran was 
informed in writing of the evidence needed to support his 
appeal; what he needed to do; and how and what the VA would 
do to assist him in furthering his appeal.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  A 10 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment due to either mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.  A 30 percent disability evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

A.  Increased Evaluation for the Period Prior to June 28, 
2001

At the April 1999 VA examination for compensation purposes, 
the veteran reported that he experienced nightmares which he 
rarely remembered and impaired sleep.  While he preferred to 
be alone, he was able to tolerate crowds for short periods of 
time.  The veteran stated that he had been married to the 
same woman for thirty years; had worked at the same company 
for twenty-four years without any major problems; and spent 
most of his leisure time alone.  He denied experiencing 
suicidal or homicidal ideation.  On mental status 
examination, the veteran was observed to be oriented in all 
spheres.  He exhibited a euthymic mood; a somewhat 
constricted affect; logical thought processes and 
associations; generally adequate insight and judgment; and no 
gross memory impairment, hallucinations, or delusions.  The 
veteran was diagnosed with PTSD.  A Global Assessment of 
Functioning (GAF) score of 55 was advanced.  

An October 1999 written statement from the veteran's former 
attorney advances that the record supports assignment of a 30 
percent evaluation for the veteran's PTSD.  At a November 
1999 hearing before a VA hearing officer, the veteran 
testified that he did not like to be in crowds or to 
socialize with people beyond his immediate family.  He 
reported that he had been employed by the same company for a 
period in excess of twenty-five years.  He interacted well 
with his supervisor.  In his position as a traffic 
supervisor, the veteran was not required to be around many 
people as his duties were principally carried out over the 
telephone.  The veteran clarified that he would be unable to 
be employed in a position which required that he interact 
with a large number of people in person or was very 
stressful.  

A November 1999 VA treatment entry states that the veteran 
complained of increased nightmares and irritability; anxiety 
associated with seeing military aircraft; impaired sleep; and 
a decreased interest in leisure time activities.  He reported 
that he was employed and married.  On mental status 
examination, the veteran was oriented and cooperative.  He 
exhibited an irritable mood; an anxious affect; logical and 
goal oriented thought processes; good insight, judgment, and 
reliability; and no suicidal or homicidal ideation, 
delusions, or hallucinations.  A GAF score of 65 was 
advanced.  He was prescribed additional medication for his 
PTSD.  

A December 1999 VA treatment record notes that the veteran 
complained of continued nightmares and impaired sleep.  
Treating VA medical personnel observed that the veteran 
exhibited a fair mood and a mildly dysphoric and slightly 
constricted affect.  A GAF score of 60 was advanced.  

A January 2000 VA treatment record relates that the veteran 
complained of increased irritability; nightmares; "lack of 
interest;" and "problematic interaction with co-workers and 
family."  On examination, the veteran was alert and 
oriented.  He exhibited a slightly restricted affect.  A 
February 2000 VA treatment record states that the veteran 
reported decreased psychiatric complaints and improved sleep.  
He indicated that his most prominent PTSD symptoms were sleep 
problems and preferred isolation.  He reported that he 
continued to work on a full-time basis.  On examination, the 
veteran was alert and oriented.  He exhibited a slightly 
restricted affect.  

At an April 2000 VA examination for compensation purposes, 
the veteran complained of experiencing nightmares a few times 
a week; being easily startled if caught off guard and 
uncomfortable in crowds; and avoiding people of Vietnamese 
ancestry.  He reported that he was doing fairly well although 
he had "some moments of isolation."  The veteran remained 
married to the same woman for thirty-two years and employed 
by the same company for twenty-five years.  He was currently 
working as a traffic supervisor.  On examination, the veteran 
was observed to have an anxious mood; an appropriate affect; 
logical and tight thought processes and associations; and no 
gross memory impairment, hallucinations, delusions, or 
suicidal or homicidal ideation.  A GAF score of 58 was 
advanced.  

During the period prior to June 28, 2001, the veteran's PTSD 
was objectively shown to be manifested by anxiety, chronic 
nightmares with sleep impairment, and social isolation.  VA 
medical personnel advanced GAF scores of between 55 and 65.  
While he was able to maintain his long-term employment and 
marriage, the veteran testified that his PTSD symptomatology 
significantly affected both his vocational and domestic 
relationships.  The veteran's wife and supervisors 
accommodated the veteran's need for a degree of social 
isolation.  Giving the veteran the benefit of the doubt, it 
is determined that the PTSD symptomatology was productive of 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks prior to June 28, 2001.  Such 
findings warrant the assignment of a 30 percent evaluation 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  



B.  .  Increased Evaluation for the Period Since June 28, 
2001 

At a June 2001 VA examination for compensation purposes, the 
veteran complained of depression and experiencing nightmares 
approximately two to three times a week.  He was bothered by 
both sudden and helicopter-related noises and avoided crowds.  
The veteran reported that he was still married to his wife 
and employed by the same company.  On mental status 
examination, the veteran was oriented in all spheres and 
appeared anxious and somewhat dysphoric.  The veteran 
exhibited an anxious and somewhat depressed mood; a somewhat 
constricted affect; logical and tight thought processes and 
associations; and no gross memory impairment, hallucinations, 
delusions, or suicidal or homicidal ideation.  A GAF score of 
49 was advanced.  The VA examiner commented that:

The veteran did not provide evidence that 
his PTSD symptomatology had markedly 
affected his employment.   He appears to 
have a niche at work in which he is able 
to perform successfully.  He has some 
limited socializing and is somewhat 
distant from others on the basis of his 
PTSD.  

An August 2001 VA treatment record states that the veteran 
complained of worsening social isolation and chronic sleep 
disturbance with occasional nightmares.  He was interested in 
participating in a five-week treatment program.  Treating VA 
medical personnel observed that the veteran exhibited a 
moderately restricted affect.  

VA clinical documentation dated in September and November 
2001 relates that the veteran complained of nightmares and 
irritability.  He reported that he averaged six hours of 
sleep a night and his PTSD symptoms increased when he was not 
compliant with his medications.  Treating VA medical 
personnel observed that the veteran exhibited a moderately 
restricted affect.  GAF scores of 55 were advanced.  

A December 2001 VA treatment record states that the veteran 
exhibited a euthymic and constricted affect.  A GAF score of 
51 was advanced.  A February 2002 VA treatment record states 
that the veteran exhibited a good affective range.  A GAF 
score of 55 was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  While he has 
been able to retain his long-term employment and domestic 
relationship, the veteran's PTSD has been shown to be 
productive of significant social and industrial impairment 
and to necessitate the use of additional medication.  GAF 
scored of between 49 and 55 have been advanced.  Such 
clinical findings merit no more than a 30 percent evaluation 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The veteran has stated that he is able to effectively modify 
his relationships with both his employer and his wife to 
accommodate his PTSD symptomatology.  His PTSD has not been 
shown to be productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Indeed, the veteran 
has been consistently shown to exhibit relevant and 
appropriate speech and thought processes and no memory or 
judgment impairment.  In the absence of such symptoms, the 
Board concludes that the current 30 percent evaluation 
adequately reflects the veteran's psychiatric disability 
picture.   




ORDER

A 30 percent evaluation for the veteran's PTSD for the period 
prior to June 28, 2001 is granted subject to the regulations 
governing the award of monetary benefits.  

An evaluation in excess of 30 percent for the veteran's PTSD 
currently is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

